MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 94 
Docket:	   And-17-464	
Argued:	   June	12,	2018	
Decided:	  July	10,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                             STATE	OF	MAINE	
                                                     	
                                                    v.	
                                                     	
                                             MALIK	B.	HOLLIS	
	
	
HUMPHREY,	J.	

         [¶1]	 	 Malik	 B.	 Hollis	 appeals	 from	 a	 judgment	 of	 conviction	 of	 reckless	

conduct	 with	 a	 dangerous	 weapon	 (Class	 C),	 17-A	 M.R.S.	 §§	 211(1),	 1252(4)	

(2017),	 and	 criminal	 threatening	 with	 a	 dangerous	 weapon	 (Class	 C),	

17-A	M.R.S.	§§	209(1),	1252(4)	(2017),	entered	in	the	Unified	Criminal	Docket	

(Androscoggin	 County,	 Stokes,	 J.)	 after	 a	 jury	 trial.	 	 According	 to	 Hollis,	 who	

describes	 himself	 as	 an	 African	 American	 male,	 the	 trial	 court	 erred	 when	 it	

overruled	 his	 objection	 to	 the	 State’s	 use	 of	 a	 peremptory	 challenge	 that	

excluded	from	the	jury	the	sole	person	of	color1	in	the	jury	pool.		Because	the	

record	 supports	 the	 trial	 court’s	 determination	 that	 the	 State	 did	 not	 engage	



    1	 	 The	 court	 and	 Hollis	 referred	 to	 the	 juror	 in	 question	 as	 a	 “person	 of	 color.”	 	 Because	 the	

record	does	not	reveal	the	ethnicity	of	the	juror,	we	will	do	the	same.			
2	

in	 purposeful	 discrimination	 when	 it	 peremptorily	 challenged	 the	 juror,	 we	

affirm	the	judgment.	

                                         I.		BACKGROUND	

         [¶2]	 	 On	 May	 21,	 2016,	 an	 altercation	 occurred	 between	 Hollis	 and	

several	white	men	outside	an	apartment	building	in	Lewiston.		Although	what	

precipitated	the	altercation	and	how	it	escalated	were	disputed	at	trial,2	there	

was	no	 dispute	that	 at	some	point	during	the	incident,	Hollis	ran	 around	the	

corner	 to	 his	 apartment	 and	 returned	 with	 a	 handgun.	 	 Upon	 returning	

outside	 and	 seeing	 the	 men,	 Hollis	 proceeded	 to	 fire	 the	 gun	 at	 a	 dirt	 pile	

located	near	him.			

         [¶3]	 	 On	 May	 23,	 2016,	 Hollis	 was	 charged	 by	 complaint	 with	 reckless	

conduct	with	a	dangerous	weapon	and	criminal	threatening	with	a	dangerous	

weapon.		A	jury	trial	was	scheduled	for	July	2017.			

         [¶4]	 	 Jury	 selection	 took	 place	 on	 July	 6,	 2017.	 	 Of	 the	 thirty-two	

randomly	 selected	 prospective	 jurors,	 only	 one—Juror	 71—was	 a	 person	 of	

color.	 	 Neither	 the	 prosecutor	 nor	 defense	 counsel	 challenged	 Juror	 71	 for	


     2		According	to	Hollis,	each	of	the	other	men	had	a	weapon	of	some	sort.		Hollis	testified	that	he	

decided	to	retrieve	his	handgun	after	the	men	swore	at	him,	chased	him,	and	threatened	to	kill	him.		
One	of	the	men	involved	in	the	incident	also	testified	at	trial.		The	man	acknowledged	that	he	hit	
Hollis	with	a	metal	handlebar.		The	man	testified	that	he	“called	[Hollis]	the	N	word	and	told	him	
[he]	was	going	to	fucking	kill	him.”		The	man	also	testified	that	one	of	the	other	men	on	his	side	had	
an	aluminum	baseball	bat	and	another	had	a	baton.			
                                                                                        3	

cause,	 but	 the	 prosecutor	 used	 a	 peremptory	 challenge,	 see	 M.R.U.	

Crim.	P.	24(c),	 to	 strike	 Juror	 71.	 	 Defense	 counsel	 objected	 to	 the	 State’s	

exercise	of	a	peremptory	challenge	to	strike	from	the	jury	the	sole	 person	of	

color	in	the	jury	pool.		The	prosecutor	offered	an	explanation	that	the	juror’s	

“ethnicity	had	no	bearing	in	regards	to	why	I	struck	him.		I	was	looking	for	his	

level	of	education	and	other	various	factors	that	were	provided	in	the	list	from	

the	 court.”	 	 According	 to	 the	 information	 about	 the	 prospective	 jurors	

provided	 by	 the	 court	 to	 both	 parties,	 Juror	 71	 had	 an	 eleventh-grade	

education,	 which	 was	 the	 lowest	 education	 level	 among	 the	 thirty-two	

prospective	jurors	randomly	selected	from	the	jury	pool.		The	court	noted	the	

objection	but	stated	that	it	could	not	make	any	findings	of	systemic	exclusion	

based	on	one	juror.		Hollis	did	not	request	that	the	court	engage	in	any	further	

inquiry,	and	he	did	not	object	to	the	way	the	court	addressed	the	issue.		Juror	

71	was	struck	from	the	jury.			

      [¶5]	 	 Hollis’s	 trial	 took	 place	 on	 July	 13	 and	 14,	 2017.	 	 The	 defense	

strategy	was	one	of	self-defense	and	the	court	instructed	the	jury	accordingly.		

The	jury	found	Hollis	guilty	on	both	charges.		The	court	then	sentenced	Hollis	

to	serve	a	term	of	three	years	for	each	charge,	to	be	served	concurrently,	and	

ordered	Hollis	to	forfeit	his	firearm.			
4	

      [¶6]		Following	the	trial,	Hollis	filed	a	motion	for	judgment	of	acquittal,	

or	in	the	alternative	for	a	new	trial,	on	the	basis	that	the	State’s	striking	from	

the	jury	the	sole	person	of	color	violated	the	principles	of	equal	protection	and	

due	 process	 as	 outlined	 by	 the	 United	 States	 Supreme	 Court	 in	

Batson	v.	Kentucky,	 476 U.S. 79  (1986).	 	 The	 State	 filed	 a	 response	 and	 the	

court	held	a	hearing	on	Hollis’s	motion.			

      [¶7]		The	court	denied	Hollis’s	motion	in	a	written	order	on	October	6,	

2017.	 	 The	 court	 acknowledged	 that	 it	 had	 erred	 in	 the	 handling	 of	 Hollis’s	

Batson	 challenge	 at	 the	 time	 of	 Hollis’s	 objection	 during	 jury	 selection	 by	

mistakenly	 focusing	 on	 the	 absence	 of	 any	 systemic	 exclusion	 of	 minorities	

when,	 as	 it	 now	 understood,	 the	 “Constitution	 forbids	 striking	 even	 a	 single	

prospective	juror	for	a	discriminatory	purpose.”		The	court	then	described	the	

three-step	 process	 outlined	 in	 Batson	 that	 it	 acknowledged	 it	 should	 have	

applied	 when	 Hollis	 objected	 to	 the	 State’s	 peremptory	 challenge.	 	 After	

applying	 the	 Batson	 test	 to	 the	 circumstances	 of	 the	 case	 at	 hand,	 the	 court	

found	 that	 the	 State’s	 use	 of	 a	 peremptory	 challenge	 on	 Juror	 71	 was	 not	

exercised	 with	 a	 discriminatory	 intent	 or	 purpose.	 	 Hollis	 timely	 appealed.		

M.R.	App.	P.	2B(b)(2).			
                                                                                     5	

                                  II.		DISCUSSION	

      [¶8]		In	a	case	involving	a	Batson	challenge,	an	appellate	court	reviews	

“a	[trial]	court’s	factual	determination	that	the	government	was	not	motivated	

by	race	for	clear	error,	and	may	reverse	only	where	[it]	arrive[s]	at	a	definite	

and	 firm	 conviction	 that	 a	 mistake	 has	 been	 committed.”	 	 United	 States	v.	

Morel,	885 F.3d 17,	21	(1st	Cir.	2018)	(quotation	marks	omitted).			

      [¶9]		“The	Constitution	forbids	striking	 even	a	 single	 prospective	juror	

for	a	discriminatory	 purpose.”		Snyder	v.	Louisiana,	552 U.S. 472,	478	(2008)	

(alteration	 omitted)	 (quotation	 marks	 omitted).	 	 The	 Supreme	 Court	 has	

explained	that	“[t]he	very	idea	of	a	jury	is	a	body	.	.	.	composed	of	the	peers	or	

equals	of	the	person	 whose	rights	it	is	selected	or	summoned	to	 determine.”		

Batson, 476 U.S.	 at	 86  (quotation	 marks	 omitted).	 	 “The	 harm	 from	

discriminatory	 jury	 selection	 extends	 beyond	 that	 inflicted	 on	 the	 defendant	

and	the	excluded	 juror	to	touch	the	entire	community.		Selection	procedures	

that	 purposefully	 exclude	 black	 persons	 from	 juries	 undermine	 public	

confidence	in	the	fairness	our	system	of	justice.”		Id.	at	87.			

      [¶10]	 	 In	 Batson,	 the	 Supreme	 Court	 outlined	 a	 three-step	 process	 for	

determining	 whether	 a	 peremptory	 challenge	 is	 discriminatory,	 summarized	

as	follows:	
6	

     First,	 a	 defendant	 must	 make	 a	 prima	 facie	 showing	 that	 a	
     peremptory	 challenge	 has	 been	 exercised	 on	 the	 basis	 of	 race;	
     second,	if	that	showing	has	been	made,	the	prosecution	must	offer	
     a	race-neutral	basis	for	striking	the	juror	in	question;	and	third,	in	
     light	 of	 the	 parties’	 submissions,	 the	 trial	 court	 must	 determine	
     whether	the	defendant	has	shown	purposeful	discrimination.			
     	
Snyder, 552 U.S.	 at	 476-77  (alterations	 omitted)	 (quotation	 marks	 omitted);	

see	also	Batson, 476 U.S.	at	96-98.	

          [¶11]	 	 In	 this	 case,	 the	 trial	 court,	 in	 its	 order	 denying	 Hollis’s	

post-judgment	 motion,	 found	 that	 Hollis	 satisfied	 the	 first	 step	 of	 the	 Batson	

analysis.		See	Snyder, 552 U.S.	at	476.		The	court	determined	that	Hollis	made	a	

prima	 facie	 showing	 by	 virtue	 of	 the	 fact	 that	 Hollis	 himself	 is	 African	

American	and	Juror	71	was	the	only	person	of	color	in	the	jury	pool.			

          [¶12]	 	 Next,	 the	 court	 determined	 that	 the	 prosecutor	 had	 offered	 a	

race-neutral	basis	for	striking	Juror	71	at	the	time	of	defense	counsel’s	Batson	

objection	 during	 jury	 selection.	 	 See	 id.	at	 476-77.	 	 The	 prosecutor	 explained	

that	she	struck	Juror	71	because	of	his	low	level	of	education	relative	to	those	

of	the	other	potential	jurors.3			


     3	
     	 After	 trial,	 in	 its	 response	 to	 Hollis’s	 post-judgment	 motion,	 the	 State	 expanded	 on	 that	
explanation,	reiterating	its	concerns	about	Juror	71’s	level	of	education	and	explaining	that	it	also	
chose	 to	 strike	 Juror	 71	 based	 on	 his	 responses	 to	 individual	 voir	 dire	 during	 the	 previous	 jury	
selection	 on	 the	 same	 date	 before	 the	 same	 judge.	 	 As	 interpreted	 by	 several	 circuit	 courts,	 the	
Supreme	 Court	 instructs	 “that	 when	 ruling	 on	 a	 Batson	 challenge,	 the	 trial	 court	 should	 consider	
only	the	reasons	initially	given	to	support	the	challenged	strike,	not	additional	reasons	offered	after	
the	fact.”		United	States	v.	Taylor,	636 F.3d 901,	905	(7th	Cir.	2011)	(citing	Miller-El	v.	Dretke,	545
U.S. 231,	246-52	(2005));	see	also	Holloway	v.	Horn,	355 F.3d 707,	725	(3rd	Cir.	2004)	(“Batson	is	
                                                                                                   7	

       [¶13]		The	final	step	in	the	Batson	analysis	is	for	the	trial	court	to	review	

the	 parties’	 submissions	 and	 make	 a	 determination	 as	 to	 whether	 the	

defendant	has	shown	purposeful	 discrimination.	 	See	id.	at	477.		In	this	case,	

the	court	determined	that	Hollis	had	not	shown	purposeful	discrimination.			

       [¶14]	 	 Our	 task	 is	 to	 review	 that	 determination	 for	 clear	 error.	 	 See	

Morel, 885 F.3d	 at	 21.	 	 Although	 we	 may	 be	 skeptical	 of	 a	 proffered	

explanation	 for	 striking	 a	 juror	 based	 on	 low	 education	 level	 without	

individual	 voir	 dire	 on	 intelligence	 or	 education,	 see	 Miller-El	 v.	 Dretke,	 545
U.S. 231,	 246	 (2005),	 “the	 trial	 court’s	 decision	 on	 the	 ultimate	 question	 of	

discriminatory	 intent	 represents	 a	 finding	 of	 fact	 of	 the	 sort	 accorded	 great	

deference	 on	 appeal.”	 	 See	 Hernandez	 v.	 New	 York,	 500 U.S. 352,	 364	 (1991)	

(plurality	opinion).			

       [¶15]	 	 “Discriminatory	 purpose	 .	 .	 .	 implies	 that	 the	 decisionmaker	 .	 .	 .	

selected	 .	 .	 .	 a	 particular	 course	 of	 action	 at	 least	 in	 part	 because	 of,	 and	 not	

merely	 in	 spite	 of,	 its	 adverse	 effects	 upon	 an	 identifiable	 group.”	 	 Id.	 at	 360	

(quotation	 marks	 omitted).	 	 Pursuant	 to	 the	 Batson	 framework,	 the	 ultimate	

burden	is	on	the	defendant	to	demonstrate	that	the	State	acted	on	the	basis	of	


concerned	 with	 uncovering	 purposeful	 discrimination,	 and	 where	 a	 prosecutor	 makes	 his	
explanation	for	a	strike	a	matter	of	record,	our	review	is	focused	solely	upon	the	reasons	given.”).		
Because	the	prosecutor	provided	an	explanation	for	the	use	of	the	peremptory	challenge	at	the	time	
of	the	Batson	objection,	the	trial	court	considered	only	that	explanation,	as	will	we.			
8	

purposeful	 discrimination.	 	 See 476 U.S.	 at	 93.	 	 Based	 on	 the	 record	 in	 this	

case,	 it	 appears	 that	 the	 State’s	 jury	 selection	 strategy	 favored	 jurors	 with	

more	 education.4	 	 Because	 the	 prosecutor	 offered	 a	 race-neutral	 explanation	

that	 reflected	 the	 State’s	 jury	 selection	 strategy,	 see	 Hernandez, 500 U.S.	 at	

360,	 and	 because	 on	 this	 record	 Hollis—who	 had	 the	 burden	 of	 proof—has	

not	 established	 that	 the	 record	 compelled	 the	 court	 to	 find	 that	 the	

prosecutor’s	 explanation	 was	 a	 pretext	 for	 discrimination,	 we	 conclude	 that	

the	court	did	not	err	when	it	determined	that	the	prosecutor	did	not	engage	in	

purposeful	discrimination.		See	St.	Louis	v.	Wilkinson	Law	Offices,	P.C.,	2012 ME
116,	 ¶	 16,	 55 A.3d 443  (“[O]n	 issues	 on	 which	 [a	 party]	 has	 the	 burden	 of	

proof,	 the	 clear	 error	 standard	 of	 review	 requires	 that,	 to	 overturn	 a	 finding	

that	[a	party]	has	failed	to	prove	one	or	more	elements	.	.	.	[that	party]	must	

demonstrate	 that	 a	 contrary	 finding	 is	 compelled	 by	 the	 evidence.”);	 Morel,
885 F.3d	at	21.	

          The	entry	is:	

                           Judgment	affirmed.		
	
	         	        	       	        	        	
	                                   	

     4	 	 Due	 to	 the	 complexity	 of	 the	 law	 of	 self-defense,	 see	 17-A	 M.R.S.	 §	 108	 (2017);	 Alexander,	

Maine	Jury	Instruction	Manual	§	6-58,	Lexis	(2017-2018	ed.,	last	visited	July	9,	2018),	this	proffered	
strategy	was	not	unreasonable.		
                                                                                  9	

James	P.	Howaniec,	Esq.	(orally),	Lewiston,	for	appellant	Malik	B.	Hollis	

Katherine	 E.	 Bozeman,	 Asst.	 Dist.	 Atty.	 (orally),	 Androscoggin	 County	 DA’s	
Office,	Lewiston,	for	appellee	State	of	Maine	
	
	
Androscoggin	County	Unified	Criminal	Docket	docket	number	CR-2016-1677	
FOR	CLERK	REFERENCE	ONLY